           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JASON DUANE EMERY
ADC #510514                                                 PLAINTIFF

v.                       No. l:18-cv-55-DPM-BD

WENDY KELLEY, Director, ADC;
DEXTER PAYNE, Deputy Director,
ADC; DEANGELO EARL, Warden,
Grimes Unit; and STEVEN RICKETTS,
Deputy Warden, Grimes Unit                              DEFENDANTS

                                ORDER
     On de nova review, the Court adopts the partial recommendation,
NQ 14, and overrules Emery's objections, NQ 15. FED. R. CIV. P. 72(b)(3).
Emery's First Amendment claims and his claims for compensatory
damages are dismissed without prejudice. His official-capacity claims
for damages are dismissed with prejudice. He may proceed with his
due process claim related to email censorship.
     So Ordered.


                                 D.P. Marshall Jr.
                                 United States District Judge
